Case 3:19-cv-00520-TAD-KLH Document 20 Filed 02/05/21 Page 1 of 6 PageID #: 286




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 JUAN CARLOS AMALAR GONZALEZ                          CIVIL ACTION NO. 3:19-0520
 VERSUS                                               JUDGE TERRY A. DOUGHTY
 JIM TUTEN, ET AL.                                    MAG. JUDGE KAREN L. HAYES



                                   MEMORANDUM RULING



        Before the Court is a Motion for Partial Summary Judgment [Doc. No. 15] filed by

 Plaintiff Juan Carlos Amaral Gonzalez (“Gonzalez”). An Opposition [Doc. No. 17] was filed on

 January 25, 2021, and a Reply [Doc. No. 18] was filed on February 4, 2021.

        For the reasons set forth herein, Gonzalez’s Motion for Partial Summary Judgment is

 DENIED.

 A.     Background

        On April 23, 2019, Gonzalez filed a Complaint [Doc. No. 1] against Mike Stone

 (“Stone”), in his official capacity as the former Lincoln Parish Sheriff, and against Jim Tuten

 (“Tuten”), individually and in his official capacity as Operations Commander of the Lincoln

 Parish Detention Center (“LPDC”), for alleged wrongful arrest and detention.

        The uncontested facts are that on April 22, 2018, Gonzalez was arrested for driving while

 intoxicated in Lincoln Parish and booked into the LPDC. On the morning of April 23, 2018,

 Gonzalez’s employer, Albin Yakaboski (“Yakaboski”) posted bond for Gonzalez.

        The facts then differ to some extent. Gonzalez maintains he was released from custody,

 while Stone and Tuten maintain Gonzalez was being processed out of the LPDC and had been
Case 3:19-cv-00520-TAD-KLH Document 20 Filed 02/05/21 Page 2 of 6 PageID #: 287




 allowed to leave the building, but was still in custody, as he had not left the secure perimeter and

 his release had not been finalized.

        Gonzalez was called back into the building to be given notice of his court date for the

 pending DWI charge. Stone and Tuten maintain that while in the process of issuing Gonzalez a

 court notice, LPDC employees discovered that they had received by facsimile an Immigration

 Detainer and a Homeland Security Warrant for Gonzalez. Yakaboski was given a refund of the

 amount he had paid for Gonzalez’s bond, and Gonzalez was again detained by the LPDC.

        On April 24, 2018, Yakaboski returned to the LPDC and again posted bond on

 Gonzalez’s DWI charge. On April 26, 2018, U.S. Immigration and Customs Enforcement

 (“ICE”) took custody of Gonzalez.

 B.     Law and Analysis

        Gonzalez argues he was wrongfully re-arrested on the Immigration Detainer and

 Homeland Security Warrant and illegally detained. Gonzalez further argues Stone and Tuten did

 not have authority to arrest him for violation of the immigration laws of the United States

 because only ICE officials have the authority to make that arrest.

        Stone and Tuten maintain that they had the authority to detain Gonzalez based upon the

 Immigration Detainer and Homeland Security Warrant. Stone and Tuten additionally argue that

 Tuten is entitled to qualified immunity on the individual capacity claim against him and that

 Gonzalez has not shown an official capacity claim against either Stone or Tuten.

        Summary judgment is appropriate when the evidence before a court shows “that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

 law.” FED. R. CIV. P. 56(a). A fact is “material” if proof of its existence or nonexistence would

 affect the outcome of the lawsuit under applicable law in the case. Anderson v. Liberty Lobby,



                                                  2
Case 3:19-cv-00520-TAD-KLH Document 20 Filed 02/05/21 Page 3 of 6 PageID #: 288




 Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is “genuine” if the evidence is

 such that a reasonable fact finder could render a verdict for the nonmoving party. Id.

         “[A] party seeking summary judgment always bears the initial responsibility of

 informing the district court of the basis for its motion, and identifying those portions of ‘the

 pleadings, depositions, answers to interrogatories, and admissions on file, together with the

 affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”

 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Anderson, 477 U.S. at 247). “The

 moving party may meet its burden to demonstrate the absence of a genuine issue of material fact

 by pointing out that the record contains no support for the non-moving party’s claim.” Stahl v.

 Novartis Pharm. Corp., 283 F.3d 254, 263 (5th Cir. 2002). Thereafter, if the non-movant is

 unable to identify anything in the record to support its claim, summary judgment is appropriate.

 Id. “The court need consider only the cited materials, but it may consider other materials in the

 record.” FED. R. Civ. P. 56(c)(3).

         In evaluating a motion for summary judgment, courts “may not make credibility

 determinations or weigh the evidence” and “must resolve all ambiguities and draw all

 permissible inferences in favor of the non-moving party.” Total E & P USA Inc. v. Kerr–McGee

 Oil and Gas Corp., 719 F.3d 424, 434 (5th Cir. 2013) (citations omitted). While courts will

 “resolve factual controversies in favor of the nonmoving party,” an actual controversy exists only

 “when both parties have submitted evidence of contradictory facts.” Little v. Liquid Air. Corp.,

 37 F.3d 1069, 1075 (5th Cir. 1994). To rebut a properly supported motion for summary

 judgment, the opposing party must show, with “significant probative evidence,” that a genuine

 issue of material fact exists. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000)

 (emphasis added). “‘If the evidence is merely colorable, or is not significantly probative,’


                                                   3
Case 3:19-cv-00520-TAD-KLH Document 20 Filed 02/05/21 Page 4 of 6 PageID #: 289




 summary judgment is appropriate.” Cutting Underwater Tech. USA, Inc. v. Eni U.S. Operating

 Co., 671 F.3d 512, 517 (5th Cir. 2012) (quoting Anderson, 477 U.S. at 248).

        Relatedly, there can be no genuine dispute as to a material fact when a party fails “to

 make a showing sufficient to establish the existence of an element essential to that party’s case,

 and on which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322-

 23. This is true “since a complete failure of proof concerning an essential element of the

 nonmoving party’s case necessarily renders all other facts immaterial.” Id. at 323.

        1.      Custody and LPDC Authority

        Gonzalez’s Motion for Partial Summary Judgment should be denied for the simple reason

 that there is a material issue of fact as whether Gonzalez was “out of custody” at the time his

 detention was effected. Whether Gonzalez’s release from custody was fully effective at the time

 he was called back into the LPDC building is a material issue of fact that the factfinder must

 determine.

        Additionally, Gonzalez’s argument that the LPDC officials had no authority to arrest him

 on violation of immigration laws is incorrect. The case cited by Gonzalez as authority is Arizona

 v. United States, 567 U.S. 387 (2012). Arizona v. United States only stands for the proposition

 that state officers do not have the power to unilaterally make removability determination “absent

 federal direction.” Id. at 387. See also City of El Cenizo, Texas v. Texas, 890 F.3d 164, 188 (5th

 Cir. 2018) clarifying that Arizona v. United States dealt with removability determinations which

 were absent federal direction and upholding the detention where ICE provided the relevant state

 official or agency with an administrative warrant and a detainer that evidenced probable cause.




                                                  4
Case 3:19-cv-00520-TAD-KLH Document 20 Filed 02/05/21 Page 5 of 6 PageID #: 290




            Stone, Tuten, and the LPDC employees based the continued detention of Gonzalez on

 ICE’s Immigration Detainer and Homeland Security Warrant. Gonzalez’s custody was not

 unlawful.

            2.       Official Capacity Claims

            Gonzalez makes official capacity claims against both Stone and Tuten.1 To establish

 liability, it is Plaintiff’s burden to identify conduct properly attributable to the government entity

 itself by showing proof of (1) a policymaker; (2) an official policy; and (3) a violation of

 constitutional rights whose “moving force” is the policy or custom. Davis v. Tarrant County,

 Texas, 565 F3d 214, 227 (5th Cir. 2005).

            Defendants concede that Stone, as Sheriff, is a policymaker but argue that Gonzalez has

 not shown that there was an official policy, or that such policy was the moving force behind a

 violation of constitutional rights. This Court agrees.

            Gonzalez has not provided specific evidence of a specific policy or custom. See Colle v.

 Brazos County, Texas 981 F.2d 237, 245 (5th Cir. 1993). Plaintiff has failed to identify any

 policy, so without a policy identified, Gonzalez cannot prove a violation of constitutional rights,

 whose “moving force” is the policy or custom.

            3.       Qualified Immunity

            Tuten was also sued by Gonzalez in his individual capacity. Tuten maintains he is

 entitled to qualified immunity. This Court agrees.

            The doctrine of qualified immunity protects government officials in their individual

 capacities from liability for civil damages as long as the defendant’s conduct does not violate




 1
     An individual capacity claim is also made against Tuten.

                                                                5
Case 3:19-cv-00520-TAD-KLH Document 20 Filed 02/05/21 Page 6 of 6 PageID #: 291




 clearly established statutory or constitutional rights of which a reasonable person would have

 known. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

         The qualified immunity defense has two prongs: (1) whether an official’s conduct

 violated a constitutional right of the plaintiff, and (2) whether the right was clearly established at

 the time of the violation such that an officer would know that what he was doing violated that

 right. Manis v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009).

         For the reasons set forth previously herein, Tuten did not violate Gonzalez’s

 constitutional rights since the basis of the detention was an Immigration Detainer and Homeland

 Security Warrant. The law is at least unclear enough to protect Tuten from violating a clearly

 established constitutional right.

 C.      Conclusion

         For the reasons set forth herein, Gonzalez’s Motion for Partial Summary Judgment [Doc.

 No. 15] is DENIED.

         Since it appears that both Stone and Tuten are entitled to summary judgment dismissing

 Gonzalez’s claims against them, this Court gives notice of its intent to sua sponte grant

 summary judgment dismissing Gonzalez’s federal claims. Any objection shall be filed within 15

 days of this ruling.

         Any state law claims remain pending.

         MONROE, LOUISIANA this 5th day of February, 2021.



                                                        ____________________________________
                                                        TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE




                                                   6
